Citation Nr: 0026882	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  98-13 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to payment of medical expenses at a private 
facility, Kadlec Medical Center, from December 26-29, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran had active service from August 1987 to June 1989.

Service connection is in effect for regional enteritis of the 
small intestine, bowel condition (Crohn's disease), evaluated 
as 30 percent disabling.  During the course of the current 
appeal a 100 percent rating pursuant to 38 C.F.R. § 4.30 was 
assigned from March 30 to May 31, 1998.  

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Walla Walla, Washington in May 1998.  
The claim is now being handled through the VA Regional Office 
(RO) in Seattle, Washington.


FINDING OF FACT

The aggregate credible evidence establishes a reasonable 
probability that hospitalization and other care for service-
connected gastroenterological problems from December 26-29, 
1997, was under emergency circumstances for which fully 
comparable and immediate adequate VA facilities and care were 
not demonstrated to have been reasonably and feasibly 
available, and to which the veteran's transfer could not have 
been reasonably expected.


CONCLUSION OF LAW

The criteria for payment of the cost of unauthorized 
emergency medical care at Kadlec Medical Center from December 
26-29, 1997, have been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary considerations

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances on a fee-basis.

It is noteworthy that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
has held that the Secretary's authority to contract with 
private agencies or persons (i.e., hospitals) for such 
necessary services is broad under 38 U.S.C.A. § 513.  See 
Zimick v. West, 11 Vet. App. 45, 51 (1998).  

As identified by the Court, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law".  See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  However, as will be discussed in 
detail below, the Board finds that a responsible and entirely 
equitable resolution, without any prejudice to the veteran, 
is entirely justifiable under 38 U.S.C.A. § 1728 without 
resort to these other potentially relevant provisions within 
the regulations and judicial directives. 


Criteria

From the outset, the Board would note that [notwithstanding a 
statement to the contrary at the start of the Statement of 
the Case (SOC) issued by the RO in August 1998], it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 
op. cit.; see also, Webb v. Brown, 7 Vet. App. 122 (1994)].  

The Court has held that although the decision to authorize 
such non-VA care or not is discretional within VA and the 
Secretary under cited provisions, the right of a veteran to 
appeal thereon is basic.  See Zimick at 48.

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1999)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a 
vocational rehabilitation 
program; and 

(2) medically determined to have 
been in need of care or 
treatment to make possible such 
veteran's entrance into a course 
of training, or prevent 
interruption of a course of 
training, or hasten the return 
to a course of training which 
was interrupted because of such 
illness, etc.; and

(3)  VA or other federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand would not have 
been reasonable, sound, wise or 
practical.  

In the provisions of 38 C.F.R. § 17.53 relating to 
limitations on use of public and private hospitals at VA 
expense, various factors are cited as to what "feasibility" 
encompasses, i.e., "relative distance of travel involved", or 
that the "nature of the treatment required makes it necessary 
or economically advisable".  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, supra at 
147; Cotton v. Brown, 7 Vet. App. 325, 328 (1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

Lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances [See Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991)]; after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence [See Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993)].  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is biased for one or another reasons, 
and/or is clearly beyond expertise, inherently incredible or 
beyond competence of the witness, see Justus v. Principi, 3 
Vet. App. 510 (1992); King v. Brown, 5 Vet. App. 19 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit, op. cit.; 
Black v. Brown, 10 Vet. App. 279 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997); Goss v. Brown, 9 Vet. App. 109, 113-115 
(1996); YT v. Brown, 9 Vet. App. 195, 201 (1995).

The claimant's evidentiary assertions (as they related in 
that case to well groundedness) are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of experiences in the face of objective evidence 
which indicates that those experiences did not take place.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

The Court has also held that any determination must be made 
upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determinations of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Clinical and other records in the file show that the veteran 
has a long-standing history of Crohn's disease, first 
diagnosed in the late 1980's.  In the mid-1990's, he 
underwent surgery to include a partial resection of the 
terminal ileum due to the refractory Crohn's.  He had done 
relatively well after the surgery until December 1997.


On December 19, 1997, the veteran had been seen at the 
emergency room of Kadlec Medical Center in Richland, 
Washington, with complaints of severe right lower quadrant 
pain and a white blood count of 40,000.  A computerized 
tomography (CAT) scan was obtained which showed a phlegmonous 
process, multiple small abscesses in the right lower 
quadrant.  He was given multiple ASA compounds and steroids.  
Because he was "part of the VA system", the private treatment 
records show that he would not be admitted there for 
intensive IV medical care including antibiotics to cover gram 
negative anaerobes if he were to be transferred to a VA 
facility.  A notation is of record that the transfer was 
tentatively approved on the condition that he was stable 
enough to move.  At the time, the summary notation was to the 
effect that he might well alternatively require immediate 
surgery for a perforated bowel if he were not stable enough 
to go to Seattle.   

The veteran was transferred to the VA facility in Seattle 
from which he was released some hours afterwards, and 
returned home.

The Kadlec Medical Center record shows that almost 
immediately, the veteran started to have more severe pain, 
low grade fever and a white blood count of 25,000.  He was 
seen at the emergency room on December 26, 1999, at which 
time a CAT scan showed increase in the size of one of the 
abscesses which was poorly lobulated.  The pain was right 
down into the right inguinal area.  It was noted that he was 
taking prednisone and mesalamine.  A physician drained the 
area partially, and there was some associated relief from the 
main abscess.  He was admitted for administering of IV 
clindamycin and Cipro, and was also given Solu-Medrol IV and 
mesalamine by mouth.

On admission he was described as alert but moderately 
distressed due to pain and somewhat dehydrated.  He was 
admitted because of the severe flare-up with Crohn's disease 
including multiple abscessed and one large phlegmon, 
abscessed.  He was to be kept for at least 3-4 days in a 
hospital setting for IV antibiotics including clindamycin and 
Cipro, steroid IV and mesalamine, to be followed as an 
outpatient.  


It was felt that later he could be started on Imuran as well.  
During hospitalization, he was treated by Dr. ERG.  He was 
initially given Inapsine for nausea and Asacol and then 
switched to a soft lactose free diet.  

The veteran gradually improved in terms of pain and fever.  
His white blood count went down dramatically and 
sedimentation was 32.  Blood cultures became normal.  After 
becoming more stable, additional medications were added.  It 
was noted that he had done well, and had less abdominal pain.  
It was noted on December 28, 1997 that he was to be 
temporarily discharged for a job interview.  He was noted to 
have had had some financial and job pressures; he was 
released on December 29, 1999 so he could go to a job 
interview; he was to return to discuss Social Security and 
financial arrangements; and he was able to keep items locked 
up while away.   

The records also show that VA had been timely notified of his 
readmission to Kadlec Medical Center for a service-connected 
disability.  It was also noted that an emergency had existed 
when he was admitted, but a physician summarily annotated the 
computer print-out that the emergency had terminated when he 
was admitted.

Subsequent clinical records show that in late March 1998, he 
was readmitted and underwent surgical correction of the basic 
underlying problem and symptoms had continued after prior 
care such as nausea, pain, fevers, etc.  Pertinent clinical 
history was noted at that time and is of record.  

In the first week of April 1998, he underwent percutaneous 
drainage of the right lower quadrant's intraabdominal 
abscess; and the following day, exploratory laparotomy with 
partial ileocolectomy, an end-to-side ileostomy and a side-
to-side ileostomy.

A statement was received from Dr. ERG, who treated the 
veteran during the aforecited period, dated in June 1998.  
Dr. G stated that 

(t)he patient (veteran) was admitted to 
Kadlec Medical Center on December 26, 
1997.  He was very sick with a White 
Blood Count of 40000, an intra-abdominal 
abscess, and severe flare up of Crohn's 
Disease.  I believe this letter and the 
attached Discharge Summary/History and 
Physical talk for themselves of how sick 
this patient was.  His care was an 
Emergency.  [Emphasis added]

Another VA physician, Dr. RM,, in a statement received in 
June 1998, indicated that the veteran had asked him to 
comment on the nature of his recent hospitalization at Kadlec 
Medical Center in December 1997.  Dr. M stated that he had 
not been then involved in his care, but had subsequently 
removed a substantial portion of his small bowel in April 
1998. 

He further noted that prior to the April 1998 surgery, Dr. M 
had had the chance to review the veteran's medical history in 
detail.  He specifically noted that

during the aforementioned hospitalization 
in December (1997), (the veteran) was 
found to have an intra-abdominal abcess 
(sic) in association with severe Crohn's 
disease.  The abcess (sic) was aspirated 
under CT guidance.  This finding 
explained the fevers and abdominal pain 
which had led to (the veteran's) 
admission, and its treatment greatly 
facilitated my operation on him four 
months later.  (The veteran) tells me he 
is being asked to bear the financial 
burden of his December hospitalization as 
his condition as that time was not 
considered emergency.  I am of the 
opinion, having reviewed his course and 
seen his intra-abdominal pathology 
firsthand, that his condition on December 
26 did require hospitalization 
emergently.  [emphasis added].

Analysis

Initially, the Board finds that the veteran's claim for 
payment for private care in December 1997, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

It is noted that any sound medical bases for stated opinions 
by VA as to capacity to give particular quality of care under 
certain circumstances is not annotated to any documentation 
or factual data.  Neither is there medical annotation as to 
supportive documentation in the VA assessment of his 
emergency status having concluded at admission.  On the other 
hand, there is nothing to indicate that these would be 
forthcoming.  

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The Statement of the Case (SOC) issued in August 1998 
initially reflected that the veteran had in fact qualified 
for payment of his medical expenses under 38 C.F.R. § 17.120, 
(i.e., it was an emergency, and the care was for service-
connected disability, etc.);but, that in essence, he was 
being denied that benefit on the basis that such could not be 
approved for any period beyond which he could have been moved 
to a VA facility pursuant to 38 C.F.R. § 17.121.  

Nonetheless, the final denial itself, as stated therein, was 
rather primarily predicated on a singular medical opinion 
which held that the veteran had not fulfilled the "emergency" 
requirements of § 17.120.  The Board will address the case 
accordingly on that premise, as consideration on other 
aspects would be unproductive and unnecessary.

With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.   

Furthermore, from the outset, and after reviewing the 
aggregate subjective and objective evidence of record, 
including assessments by various health-care professionals, 
the Board finds no fundamental basis whatsoever for impugning 
the credibility as to the basic facts and descriptions of 
circumstances and opinions provided in specific detail within 
statements timely submitted in writing by the veteran, and 
both private and at least one VA physician who surgically 
treated the veteran soon after the dates in question, and had 
carefully reviewed his entire file with that in mind, all of 
whom have opined in this case.  

This determination of credibility is entirely within the 
mandates assigned the Board under law and as interpreted by 
the Court in Culver, among numerous other cases.  The essence 
relied upon therein will be summarized below as necessary for 
an understanding of the relevant circumstances in the case.

The pivotal issue at hand is not related to credibility or 
the lack thereof found within an array of documentations, [a 
determination which has already been made as shown above] but 
rather the pursuit of an equitable and eminently fair 
interpretation of what these credible documents mean in the 
context of adequate and appropriate care for the veteran's 
service-connected serious and potentially life-threatening 
gastroenterological problems requiring significant, recurrent 
care in December 1997 and eventually requiring major surgery 
a few months later.

First, it can be stipulated that the care in question was for 
a service-connected Crohn's disease and associated 
symptomatology.  

Remarkably, it was also preliminarily conceded by the VA 
medical facilities involved that this admission was under 
circumstances which initially constituted an emergency.  The 
Board finds that for a variety of reasons, there is every 
reasonable basis for finding in the affirmative.  By any 
definition, whether objective or subjective in nature, the 
Board finds that the veteran's care in December 1997 at 
Kadlec Medical Center in December 1997, must be considered 
clearly within the contextual definition of an "emergency".

Further, given the nature of that care, as reflected in 
clinical records, there is no sound documentation other than 
an unsupported assertion [by a physician whose familiarity 
with the case and the file is not in any way identified or 
documented], for concluding that the stipulated emergency 
somehow "ceased" at some point at or after the admission; 
and/or that thus that the veteran should have been expected 
to later go or be transferred to VA at any time during that 
December 1997 care.  In fact, given the immediate history 
preceding that episode, when he had been admitted to Kadlec 
and then transferred to VA to be immediately discharged by VA 
only to require immediate readmission to Kadlec, there might 
well be reasonable expectations directly and unequivocally to 
the contrary.  

In any event, the Board is not persuaded that the emergency 
situation prompting admission (and admitted by VA experts) 
somehow disappeared or decreased, etc.; and/or that there was 
any justifiable basis for moving the veteran out of Kadlec in 
December 1997 on any viable theory of responsible patient 
care.  

This issue at hand relates to whether VA facilities were 
feasibly available.  The "feasibility" issue is one which is 
entirely debatable and any conclusion in association 
therewith must rest in great part on interpretation and 
analyses.  In any event, in this or any other case, the 
concept and reality of comparative feasibility is not a 
given, but depends upon reasonable, responsible perceptions 
by all concerned.  

By regulation and judicial mandate, any conclusion as to what 
is and is not "feasible" must be entirely consistent with the 
Court's admonitions to look for and find an equitable, 
infinitely responsible, accommodation for the seriously ill 
and badly disabled veteran's problems and is in concert with 
both the spirit and letter of the pertinent regulations 
relating thereto.  

Moreover, the Court has repeatedly admonished that VA is not 
permitted to unilaterally assume medical judgments which fly 
in the face of reasoned, supported medical assessments such 
as are of record in this case as presented by both VA and 
private treating physicians who are familiar with the 
veteran's circumstances and his record, let alone his care, 
particularly when these are placed in juxtaposition with a 
reviewing authority whose familiarity with any of these 
factors is not substantiated, and whose summary opinion is 
not otherwise documented in any appropriate, credible, or 
reasonable fashion. 

Accordingly, all criteria having been suitably met under 
regulatory and judicial guidelines, the Board finds that VA 
is obligated to provide payment for medical expenses incurred 
in connection with the veteran's unauthorized private medical 
care for service-connected gastroenterological problems at 
Kadlec Medical Center from December 26-29, 1997, pursuant to 
the provisions of 38 U.S.C.A. § 1728.


ORDER

Reimbursement for the expenses associated with a period of 
unauthorized care from December 26-29, 1997, is granted, 
subject to the regulations pertaining to the payment of 
monetary awards.


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 

